Case 2:19-cr-00013-TSK-MJA Document 338 Filed 10/14/20 Page 1 of 5 PageID #: 1250



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,

                   Plaintiff,

        v.                                 Crim. Action No.: 2:19-CR-13-1
                                                          (Judge Kleeh)

  JOSHUA JESSIE WHITE,

                   Defendant.

       ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 335],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        On September 29, 2020, the Defendant, Joshua Jessie White

  (“White”), appeared before United States Magistrate Judge Michael

  J. Aloi and moved for permission to enter a plea of GUILTY to

  Counts Five and Seven of the Superseding Indictment, charging him

  in    Count   Five   with   Possession     with   Intent   to   Distribute

  Methamphetamine in violation of Title 21, U.S.C. § 841(a)(1) and

  841(b)(1)(B), and charging him in Count Seven with Possession of

  a Firearm in Furtherance of a Drug Crime, in violation of Title

  18, U.S.C. § 924(c)(1)(a). White stated that he understood that

  the magistrate judge is not a United States District Judge, and

  White consented to pleading before the magistrate judge.               This

  Court referred Defendant’s plea of guilty to the magistrate judge

  for the purpose of administering the allocution, pursuant to

  Federal Rule of Criminal Procedure 11, making a finding as to
Case 2:19-cr-00013-TSK-MJA Document 338 Filed 10/14/20 Page 2 of 5 PageID #: 1251



  USA v. WHITE                                                    2:19-CR-00013
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 335],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

  whether   the    plea   was   knowingly     and   voluntarily   entered,   and

  recommending to this Court whether the plea should be accepted.

        Based    upon    Defendant   White’s    statements   during   the    plea

  hearing    and   the    Government’s       proffer   establishing   that    an

  independent factual basis for the plea existed, the magistrate

  judge found that Defendant White was competent to enter a plea,

  that the plea was freely and voluntarily given, that he was aware

  of the nature of the charges against him and the consequences of

  his plea, and that a factual basis existed for the tendered plea.

  The magistrate judge issued a Report and Recommendation Concerning

  Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 335] finding a

  factual basis for the plea and recommending that this Court accept

  Defendant White’s plea of guilty to Counts Five and Seven of the

  Superseding Indictment.

        The magistrate judge also directed the parties to file any

  written objections to the R&R within fourteen (14) days after

  service of the R&R.           He further advised that failure to file

  objections would result in a waiver of the right to appeal from a

  judgment of this Court based on the R&R.              Neither the Defendant

  nor the Government filed objections to the R&R.




                                         2
Case 2:19-cr-00013-TSK-MJA Document 338 Filed 10/14/20 Page 3 of 5 PageID #: 1252



  USA v. WHITE                                                  2:19-CR-00013
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 335],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Accordingly, this Court ADOPTS the magistrate judge’s R&R

  [Dkt. No. 335], provisionally ACCEPTS Defendant White’s guilty

  plea, and ADJUDGES him GUILTY of the crimes charged in Counts Five

  and Seven of the Superseding Indictment.

        Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

  the Court DEFERS acceptance of the proposed plea agreement until

  it has received and reviewed the presentence investigation report

  prepared in this matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

  following:

        1.    The Probation Officer shall undertake a presentence

  investigation of White, and prepare a presentence investigation

  report for the Court;

        2.    The Government and Defendant White shall each provide

  their narrative descriptions of the offense to the Probation

  Officer by October 28, 2020;

        3.    The presentence investigation report shall be disclosed

  to Defendant White, counsel for Defendant, and the Government on

  or before December 29, 2020; however, the Probation Officer shall

  not disclose any sentencing recommendations made pursuant to Fed.

  R. Crim. P. 32(e)(3);

                                        3
Case 2:19-cr-00013-TSK-MJA Document 338 Filed 10/14/20 Page 4 of 5 PageID #: 1253



  USA v. WHITE                                                    2:19-CR-00013
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 335],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        4.    Counsel may file written objections to the presentence

  investigation report on or before January 12, 2021;

        5.    The Office of Probation shall submit the presentence

  investigation report with addendum to the Court on or before

  January 26, 2021; and

        6.    Counsel may file any written sentencing memorandum or

  statements     and   motions   for    departure    from   the     Sentencing

  Guidelines, including the factual basis for the same, on or before

  January 26, 2021.

        The magistrate judge remanded Defendant to the custody of the

  U.S. Marshal Service.

        The Court will conduct the Sentencing Hearing for Defendant

  on Friday, February 26, 2021, at 11:00 A.M., at the Elkins, West

  Virginia point of holding court.          If counsel anticipates having

  multiple witnesses or an otherwise lengthy sentencing hearing,

  please notify the Judge’s chamber staff so that an adequate amount

  of time can be scheduled.

        It is so ORDERED.




                                        4
Case 2:19-cr-00013-TSK-MJA Document 338 Filed 10/14/20 Page 5 of 5 PageID #: 1254



  USA v. WHITE                                                  2:19-CR-00013
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 335],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        The Clerk is directed to transmit copies of this Order to

  counsel of record and all appropriate agencies.

  DATED: October 14, 2020


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                        5
